           Case 8:20-cv-01028-PX Document 85 Filed 05/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KEITH SETH, et al.,                               *
Individually and on behalf of a class
of similarly situated persons,                    *

        Plaintiffs,                               *

   v.                                             *           Civil Action No. 8:20-cv-01028-PX

                                                  *
MARY LOU MCDONOUGH,
In her official capacity as                       *
Director of the Prince George’s County
Department of Corrections,                        *

        Defendant.                              *
                                               ***
                                              ORDER

      For the reasons stated in the accompanying Memorandum Opinion, the Court finds that
immediate injunctive relief is warranted and rules as follows:

   1. Within five (5) days of this Order, Defendants shall file with the Court a
      comprehensive written plan or protocol regarding identification, monitoring, treatment,
      and housing of detainees who are “high risk” for suffering adverse outcomes if infected
      with COVID-19. High Risk detainees are:

                Detainees who are aged 65 or over and/or who have any of the following
                conditions specifically identified by the United States Centers for Disease
                Control: (a) chronic lung disease including moderate to severe asthma,
                COPD, emphysema, chronic bronchitis, idiopathic pulmonary fibrosis
                and/or cystic fibrosis; (b) immunocompromised status, including status as
                a transplant recipient, on chemotherapy, HIV positive, prolonged use of
                corticosteroids, using immunosuppressive medication, and/or having an
                immune deficiency; (c) severe obesity (BMI of 40 or higher); (d) diabetes
                mellitus Type I or Type II; (e) gestational diabetes mellitus; (f) chronic
                kidney disease on dialysis; (g) chronic liver diseases, cirrhosis; and/or (g)
                serious heart conditions, including congestive heart failure, coronary
                artery disease, congenital heart disease, cardiomyopathy, and/or
                pulmonary hypertension.

        The plan must address specifically the steps the Facility will take to secure such High
        Risk detainees single-cell housing when appropriate.
          Case 8:20-cv-01028-PX Document 85 Filed 05/21/20 Page 2 of 2



   2. Within five (5) days of this Order, Defendants shall file with the Court a comprehensive
      written plan or protocol that addresses training, education, and supervision of
      Defendant’s staff (medical and corrections officers) on (a) identifying symptoms of
      COVID-19 in detainees; (b) rendering timely medical care to such detainees; (c)
      improving sick call response time for COVID-19 symptomatic detainees; and (d)
      ensuring regularity and accuracy of temperature checks.

   3. Within five (5) days of this Order, Defendant shall file with this Court a comprehensive
      written plan or protocol that establishes (a) criteria for when to administer COVID-19
      tests to current detainees and new detainees in initial 14-day quarantine; (b) the Facility’s
      plan for obtaining additional test kits as needed; (c) criteria for isolating, and releasing
      from isolation, COVID-19 positive and symptomatic detainees.

   4. Within fourteen (14) and twenty-eight (28) days from this Order, the Defendant shall
      file with this Court (a) the total number of tests administered and the total number of
      confirmed COVID-19 positive detainees to date; (b) for each COVID-19 positive
      detainee detected after May 11, the date of positive result, his or her prior housing unit,
      the date of his or her transfer to isolation, and if applicable, the date of his or her return to
      general population.

   5. Within fourteen (14) days from this Order, Defendant shall provide the Court a
      comprehensive written plan or protocol regarding continued (a) provision of soap to
      detainees and adequate cleaning supplies (e.g. Spray-Nine) to housing units; (b) social
      distancing measures; (c) provision of adequate supply of face masks for detainees; and
      (d) any other protocols or practices the Facility has otherwise implemented in response to
      Dr. Franco-Paredes’ May 11, 2020 report.

The Court finds that the above-described relief is narrowly drawn, extends no further than
necessary, and is the least intrusive means necessary to prevent irreparable harm and injury to the
Plaintiffs.

On June 22, 2020, at 1:00 p.m., the parties shall participate in a telephonic status conference
with the Court to determine whether this order should be extended or modified. See Fed. R. Civ.
P. 65(b)(2). By no later than June 19, 2020 at 5:00 p.m., parties are to submit simultaneous
letter pleadings not to exceed five pages exclusive of exhibits as to whether continued relief is
warranted.



       5/21/2020                                                      /S/
Date                                                           Paula Xinis
                                                               United States District Judge




                                                  2
